Name: Commission Regulation (EC) No 1792/2003 of 13 October 2003 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: Africa;  processed agricultural produce;  cooperation policy;  America
 Date Published: nan

 Avis juridique important|32003R1792Commission Regulation (EC) No 1792/2003 of 13 October 2003 on the supply of vegetable oil as food aid Official Journal L 262 , 14/10/2003 P. 0007 - 0009Commission Regulation (EC) No 1792/2003of 13 October 2003on the supply of vegetable oil as food aidTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid management and special operations in support of food security(1), as amended by Regulation (EC) No 1726/2001 of the European Parliament and of the Council(2), and in particular Article 24(1)(b) thereof,Whereas:(1) The abovementioned Regulation lays down the list of countries and organisations eligible for Community aid and specifies the general criteria on the transport of food aid beyond the fob stage.(2) Following the taking of a number of decisions on the allocation of food aid, the Commission has allocated vegetable oil to certain beneficiaries.(3) It is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EC) No 2519/97 of 16 December 1997 laying down general rules for the mobilisation of products to be supplied under Council Regulation (EC) No 1292/96 as Community food aid(3). It is necessary to specify the time limits and conditions of supply to determine the resultant costs.(4) In order to ensure that the supplies are carried out for a given lot, provision should be made for tenderers to be able to mobilise either rapeseed oil or sunflower oil. The contract for the supply of each such lot is to be awarded to the tenderer submitting the lowest tender,HAS ADOPTED THIS REGULATION:Article 1Vegetable oil shall be mobilised in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EC) No 2519/97 and under the conditions set out in the Annex.The supply shall cover the mobilisation of vegetable oil produced in the Community. Mobilisation may not involve a product manufactured and/or packaged under inward processing arrangements.Tenders shall cover either rapeseed oil or sunflower oil. Tenders shall be rejected unless they specify the type of oil to which they relate.The tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 October 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 166, 5.7.1996, p. 1.(2) OJ L 234, 1.9.2001, p. 10.(3) OJ L 346, 17.12.1997, p. 23.ANNEXNotes:LOT A1. Action Nos: 8/03 (A1), 15/03 (A2)2. Beneficiary(2): EuronAid, PO Box 12, 2501 CA Den Haag, Nederland; tel.: (31-70) 330 57 57; fax: 364 17 01; telex: 30960 EURON NL3. Beneficiary's representative: to be designated by the beneficiary4. Country of destination: A1: Haiti; A2: Niger5. Product to be mobilised: refined rapeseed oil or refined sunflower oil6. Total quantity (tonnes net): 2767. Number of lots: 1 in 2 parts (A1: 216 tonnes; A2: 60 tonnes)8. Characteristics and quality of the product(3)(4)(6): see OJ C 312, 31.10.2000, p. 1 (D.1 or D.2)9. Packaging(7): see OJ C 267, 13.9.1996, p. 1 (10.8 A, B and C.2)Weight of the empty container: 135 g minimum10. Labelling or marking(5): see OJ C 114, 29.4.1991, p. 1 (III.A.(3))- language to be used for the markings: French- supplementary markings: -11. Method of mobilisation of the product: the Community marketThe mobilisation may not involve a product manufactured and/or packaged under inward-processing arrangements.12. Specified delivery stage(8): free at port of shipment13. Alternative delivery stage: -14. (a) Port of shipment: -(b) Loading address: -:15. Port of landing: -16. Place of destination: - port or warehouse of transit: -- overland transport route: -17. Period or deadline of supply at the specified stage: - first deadline: 17.11-7.12.2003- second deadline: 1-21.12.200318. Period or deadline of supply at the alternative stage: - first deadline: -- second deadline: -19. Deadline for the submission of tenders (at 12 noon, Brussels time): - first deadline: 28.10.2003- second deadline: 11.11.200320. Amount of tendering guarantee: EUR 15 per tonne21. Address for submission of tenders and tendering guarantees(1): M. Vestergaard, European Commission, Bureau: L130 7/46, B - 1049 Brussels; fax: (32-2) 296 70 03/296 70 0422. Export refund: -Before the Commission can award the supply contract, it needs various items of information about the tenderer concerned (in particular the bank account to be credited). These details are contained in a form available on the Internet at the following website:http://europa.eu.int/comm/budget/ execution/ftiers_fr.htm.If these details are missing, the tenderer designated as the supplier may not invoke the time limit for notification referred to in Article 9(4) of Regulation (EC) No 2519/97.You should therefore include the above form with your bid after filling in the required details.(1) Supplementary information: Torben Vestergaard (tel. (32-2) 299 30 50; fax (32-2) 296 20 05).(2) The supplier shall contact the beneficiary or its representative as soon as possible to establish which consignment documents are required.(3) The supplier shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels.(4) The supplier shall supply to the beneficiary or its representative, on delivery, the following document:- health certificate.(5) Notwithstanding OJ C 114, 29.4.1991, point III.A(3)(c) is replaced by the following: "the words 'European Community'".The containers may be marked by the application of labels.(6) Tenders shall be rejected unless they specify the type of oil to which they relate.(7) Shipment to take place in 20-foot containers, condition FCL/FCL.The supplier shall be responsible for the cost of making the container available in the stack position at the container terminal at the port of shipment. The beneficiary shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal.The supplier has to submit to the beneficiary's agent a complete packing list of each container, specifying the number of cans belonging to each action number as specified in the invitation to tender.The supplier has to seal each container with a numbered locktainer (Oneseal, Sysko, Locktainer 180 or a similar high-security seal) the number of which is to be provided to the beneficiary's representative.(8) The tenderer's attention is drawn to the second subparagraph of Article 7(6) of Regulation (EC) No 2519/97.